COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Brady Craig Koch, Jr. v. The State of Texas

Appellate case number:      01-14-00248-CR

Trial court case number:    1861254

Trial court:                County Criminal Court at Law No. 5 of Harris County

       This case involves an appeal of the jury’s verdict finding appellant guilty of the
class A misdemeanor of DWI 2nd offender BAC 0.08, and the trial court’s on February 5,
2014 judgment sentencing appellant to one year in county jail, but suspending the
sentence and placing him on community supervision for two years. See TEX. PENAL
CODE ANN. §§ 49.04(a), 49.09 (West 2011). Appellant filed his notice of appeal on
March 5, 2014. See TEX. R. APP. P. 26.2(a)(1). The record was due on April 7, 2014.
See TEX. R. APP. P. 4.1(a), 35.2(a). The clerk’s record was filed on April 2, 2014. The
reporter’s record has not been filed.
       On April 24, 2014, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant
had not paid or made arrangements to pay for the reporter’s record and that our records
indicated that appellant was not appealing as an indigent. The Clerk further notified
appellant that unless he provided proof of payment for the reporter’s record, proof of
having made payment arrangements for the reporter’s record, or a response showing that
he was exempt from payment by May 24, 2014, the Court might consider and decide only
those issues or points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c).
       Appellant has not provided the Court with evidence showing that he has paid for
the reporter’s record, that he has made arrangements to pay, or that he is exempt from
payment. Accordingly, the Court will consider and decide those issues or points that do
not require a reporter’s record for a decision. See id.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 2, 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within
30 days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
      It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    

Date: September 25, 2014




                                         2